department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend x program y charter school name z program name b dollars amount dear you received advance approval for your grant making program on date under this program you made qualifying distributions under sec_4945 you are modifying your grant-making program and are now requesting advance approval of your revised grant making procedures this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate a scholarship program called x you were formed to promote healthy well-being education and pre- career development of urban at-risk youth or those needing a special boost the purpose of x is to advance your charitable and educational_purposes by promoting post-secondary education for at- risk urban youth by providing need-based post-secondary educational scholarships for students of y a public charter school exempt under sec_501 the scholarships are solely for expenses related to attending an accredited four year college university letter catalog number 58263t community college or vocational school that is described in b a ii funding will be provided only for tuition and fees required books housing meal plans pre-approved educational supplies and pre-approved travel directly related to attendance at the school and for only amounts not paid for by financial aid it does not cover the amount of the expected family contribution efc per federal student aid packages since you have been providing scholarships to children who successfully completed an after school program conducted by w the afterschool program was a rigorous program of mentoring community service academic coaching and other enrichment programs designed to supplement the academic experiences that participants had in their regular primary or secondary school students were selected from among fifth graders from the poorest performing schools in the area and were required to stay in the program through high school participants who successfully remained in the program were awarded a scholarship by you w is transitioning to y a public charter school exempt under sec_501 to increase the number of students who could participate in the programming and to further increase the success of students with the opening of the charter school no new fifth grade students were accepted into w’s program and soon all the students in the program will have graduated high school y assumed the same responsibilities of w and serves students from socio-economically disadvantaged communities it also provides mandatory enrichment programs which are closely monitored in addition to attendance during regular classroom instruction over of y’s students qualify for free and reduced lunch it is this pool of students who will be eligible to receive a scholarship grant through your program you operate z which is a program you operate as a complement to x through z you partner with students at y to provide financial aid advice student coaches and other types of mentoring z is a key component to fulfilling your mission beginning in eleventh grade your programs are discussed at school events and planned and sponsored events in addition z personnel work with the school’s director of college and career counseling to guide families through the financial aid process x is discussed in that context in connection with any gap that is identified which occurs in the spring of the senior year when students have received their college acceptances and have information about available funding from their colleges and financial aid earn a gpa of a or higher each term to be eligible students must apply for all relevant financial aid opportunities including but not limited to free application_for federal student aid fafsa college scholarship service css profile board_of governors grant bogg fee waiver work-study loans and a minimum of two scholarship applications outside of the institution they are attending letter catalog number 58263t submit financial aid award letters a copy of the student aid report and proof of scholarship applications eligible students must enter into a scholarship agreement pursuant to this agreement eligible students must agree to attend a z college orientation and z's summer program agree to apply for various forms of financial aid agree to work with a z college coach as well as attend other workshops and meetings as assigned by z all students who meet the eligibility requirements described above and have demonstrated financial need are eligible for a scholarship the number of grants made each year depends solely on the number of students who meet eligibility requirements and have demonstrated financial need the amount of the grants are limited to per student maximum which is currently set at b dollars per year for up to six years of post-secondary education this may be further reduced in any year if your resources do not permit full funding for all recipients subject_to the cap previously described the amount of each scholarship for each academic term is determined based on the following formula eligible educational expenses less other available funding is the tentative scholarship amount your scholarships are designed to fund the gap which is referred to as eligible need there is generally no selection committee although your employees are responsible for determining the satisfaction of the requirements for eligibility and renewal those are objective determinants that do not involve any meaningful degree of discretion nor are those foundation employees in a position to receive private benefit directly or indirectly if certain potential recipients are determined to be eligible for a scholarship over others if the combined eligible need of all eligible individuals in any given year exceeds your available annual funding the available funding would be divided among the eligible individuals according to the following hierarchy a funding will be made available to eligible seniors ie students who are closest to completing their degrees b c if available funding permits each eligible senior would receive funding in the full amount of his or her eligible need if all senior scholarships had been satisfied your remaining funding would then be distributed to satisfy the eligible need of eligible students in the junior class then if funds remained the sophomore class would be funded then if funds remained the freshman class would be funded d when a class level is reached for which there will be inadequate funding available for all of the eligible needs funds will be distributed to the students in that class based upon their cumulative gpas ranked from highest to lowest thus the student with the highest gpa would receive funding in the full amount of his or her eligible need assuming you have at least that amount available and so on through gpa ranking until the available funds are depleted letter catalog number 58263t in such years as the combined recipient need does not exceed the available annual funding there shall not be a selection committee the scholarship distribution approach is objective and ensures unbiased administration as it is based solely on seniority and gpa which are readily available and verifiable through student transcripts however in such years when the combined recipient need is greater than the available annual funding a selection committee will act to ensure that the distribution of funds is administered in an objective unbiased way the selection committee members will be the three individuals then holding the positions of your managing director director of z and z’s lead college coach your related_party policy prohibits scholarships to be awarded to family members or relatives of the selection committee officers directors and substantial contributors among other persons family members include an individual’s spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren relatives include family members as well as any other persons who are related to such individual by blood adoption marriage and to whom it is reasonable to cause such individual to abstain from the determination process to ensure objectivity individuals are not permitted to participate in the determination of a scholarship award including decisions regarding the amount or renewal thereof to a relative during the period the scholarship is being administered students are required to provide you with transcripts course schedules and a course plan for graduation each student is required to meet with his or her assigned z college coach at least monthly to review the student’s progress and discuss the student’s courses and grades primarily you will pay the grants directly to an educational_institution which complies with internal_revenue_code sec_170 for application directly to the student’s tuition student fees and on-campus room and board if the student satisfies the educational institution’s standards for current enrollment further policies include the following payments for off-campus housing will be made directly to the property management office or landlord you will establish a book account to which the students will be able to charge their books when the book account is not available or does not supply a student’s books students may obtain approval to purchase their books and then submit the appropriate receipts to you for approval and reimbursement qualifying school supplies are reimbursable only when they are pre-approved school-related travel_expenses will only be paid in accordance with a budget submitted annually and based on the most economical options available receipts are required for any such expenses that you advance or reimburse performance will be monitored under the following procedures letter catalog number 58263t a scholarship recipients will be placed on probation for one term when gpas are lower than for earning units less than full-time in an academic term and for not communicating with the z college coach b recipients who remain on probation for two consecutive terms will be placed on a probationary contract c recipients who are on probation for three cumulative terms will be placed ona probationary contract d recipients who do not fulfill the terms of their probationary contract may be placed on a dismissal contract and or may have funding reduced or terminated and e recipients who choose not to return to school after two consecutive semesters without taking classes will be considered to have voluntarily terminated their participation in the scholarship program you will ensure that scholarship disbursements are related to the educational purpose of the grant and if not sufficiently related will decline to pay the expense or reimburse the expenditures in the event that funds are misused the steps you take to seek recovery_of misused funds will depend upon the payee of those funds the amount_involved and other relevant circumstances in all cases you will contact the payee in writing at the most recent email or mailing address and demand prompt return of the misused funds if the payee of the misused funds is a student who remained part of z on a probationary basis the student’s z college coach and the z director would meet with the student to discuss a payment plan for restoration of the misused funds given the typical age financial profile of the students and the modest amounts of any advances you might make to students you do not expect to pursue legal action against a student payee who misused funds as it is not likely that legal action would result in execution of a judgment if the payee of the misused funds is a third party vendor including an educational_organization landlord or other vendor in addition to sending one or more written requests for return of the misused funds you may pursue legal recourse if the significance of the amount warranted it and you believe there is a reasonable probability that legal action would result in execution of judgment against the third party vendor basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant letter catalog number 58263t the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you may report any significant changes to your program by completing form_8940 and sending it to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
